JONES, J.
1. A presumption of negligence arises from proof of the falling) of poles and electric wires upon the plaintiff’s automobile in a city street. The maxim, res ipsa loquitor, applies, requiring an explanation of the cause from the defendant. (Cincinnati Traction Co. v. Holzenkamp, 74 Ohio St., 379, approved.)
2. But where the proof raises a probability that such falling poles and! wires were caused by a vis major, the presumption of negligence does not arise. In such case the plaintiff must sustain his specific allegations of negligence by a preponderance of the evidence.
Judgment affirmed.
Robinson, Matthias and Day, JJ., concur. Marshall, C. J., and Allen, J., concur in the judgment. Wanamaker, J., dissents.